Citation Nr: 9917667	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-44 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to the restoration of a 50 percent disability 
evaluation for the residuals of compression fractures of the 
lower thoracic spine with limitation of motion of the lumbar 
spine and degenerative arthritic changes.

Entitlement to the restoration of a 10 percent disability 
evaluation for the residuals of a right ankle sprain.

Entitlement to an increased evaluation for the residuals of a 
right medial meniscectomy, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Hunt Morgan, Attorney at 
Law



ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to November 
1976.

This matter arose from a rating decision in February 1994 
that reduced the disability evaluation for the veteran's 
residuals of compression fractures of the lower thoracic 
spine with limitation of motion of the lumbar spine and 
degenerative arthritic changes from 50 percent to 20 percent, 
reduced the disability evaluation for the veteran's residuals 
of a right ankle sprain from 10 percent to noncompensable, 
continued a 10 percent disability evaluation for the 
veteran's residuals of a right medial meniscectomy, and 
denied a total rating for compensation purposes based on 
individual unemployability.

On February 19, 1998, the Board of Veterans' Appeals (Board) 
issued a decision finding that restoration of the 50 percent 
disability evaluation for the residuals of compression 
fractures of the lower thoracic spine with limitation of 
motion of the lumbar spine and degenerative arthritic 
changes, restoration of the 10 percent disability evaluation 
for the residuals of a right ankle sprain, and a rating in 
excess of 10 percent for residuals of a right medial 
meniscectomy were not warranted.  The Board also found that 
the assignment of a 20 percent disability evaluation for the 
residuals of compression fractures of the lower thoracic 
spine, and a 20 percent disability evaluation for 
degenerative arthritis with limitation of motion of the 
lumbar spine, residuals of compression fractures of the lower 
thoracic spine, were warranted, and that the issue of a total 
rating for compensation purposes based on individual 
unemployability should be remanded.

The veteran appealed the Board's 1998 decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).  By order dated September 18, 
1998, the Court vacated the Board's decision with respect to 
the issues of restoration of the 50 percent disability 
evaluation for the residuals of compression fractures of the 
lower thoracic spine with limitation of motion of the lumbar 
spine and degenerative arthritic changes, restoration of the 
10 percent disability evaluation for the residuals of a right 
ankle sprain, and a rating in excess of 10 percent for 
residuals of a right medial meniscectomy, and remanded these 
matters to the Board for compliance with the instructions in 
the joint motion for remand.  Copies of the Court's order and 
the joint motion for remand are included in the veteran's 
claims file.

This final decision will be limited to the issues of 
restoration of a 50 percent disability evaluation for the 
residuals of compression fractures of the lower thoracic 
spine with limitation of motion of the lumbar spine and 
degenerative arthritic changes and restoration of a 10 
percent disability evaluation for the residuals of a right 
ankle sprain.  The remaining issue, an increased evaluation 
for the residuals of a right medial meniscectomy, currently 
rated 10 percent disabling, is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been requested by the originating 
agency.

2.  In October 1987 the veteran complained bitterly of all 
motion; the range of motion of the lumbar spine included 
forward flexion to 15 degrees, backward extension to 15 
degrees, lateral flexion to 20 degrees and rotation to 15 
degrees.  There was pain in the upper lumbar area on light 
percussion and there was marked intervertebral muscle spasm.

3. In a March 1989 rating decision, a 40 percent evaluation 
was assigned for the residuals of compression fractures of 
the lower thoracic spine with limitation of motion of the 
lumbar spine and degenerative arthritic changes, effective 
October 14, 1987.

4.  In an April 1990 rating decision, it was determined that 
a round back deformity was to be considered a demonstrable 
deformity; the disability evaluation was increased from 40 
percent to 50 percent, effective from February 9, 1990.

5.  During the October 1991 VA medical examination, the 
veteran was able to stand on his toes and heels and the range 
of motion of the lumbar spine included forward flexion 95 
degrees with pain, extension backward to 35 degrees with 
pain, lateral flexion to 40 degrees, bilaterally, with pain 
and rotation to 35 degrees with no pain.  There was moderate 
tenderness of the paraspinal muscles in the thoracolumbar 
region.  A private physician reported in September 1992 that 
the veteran's condition was essentially unchanged and that he 
had not changed appreciably in fifteen years.

6.  The evaluation assigned for the residuals of compression 
fractures of the lower thoracic spine with limitation of 
motion of the lumbar spine and degenerative arthritic changes 
was reduced to 20 percent, effective May 1, 1994, in a 
February 1994 rating decision.

7.  Sustained material improvement in the service-connected 
residuals of compression fractures of the lower thoracic 
spine with limitation of motion of the lumbar spine and 
degenerative arthritic changes under the ordinary conditions 
of life was not demonstrated.

8.  During the March 1990 VA medical examination, there was 
two plus swelling over the anterolateral aspect of the right 
ankle and pain to palpation over the anterolateral and dorsal 
aspect of the right ankle; range of motion included 
dorsiflexion to 10 degrees and plantar flexion to 14 degrees.

9.  In an April 1990 rating decision it was determined that 
the disability evaluation for the veteran's service-connected 
right ankle disability should be increased from non-
compensable to 10 percent, effective from February 9, 1990.
10.  In October 1991, there was no enlargement, effusion, 
swelling or abnormality of the right ankle, the veteran was 
able to stand on his heels, ankle dorsiflexion was to 10 
degrees and plantar flexion was to 45 degrees..  In January 
1992 the veteran stated that he felt fine and had no problem 
with his right ankle.

11.  Sustained improvement in the service-connected residuals 
of right ankle sprain was demonstrated.


CONCLUSIONS OF LAW

1.  Restoration of the 50 percent disability evaluation for 
the residuals of compression fractures of the lower thoracic 
spine with limitation of motion of the lumbar spine and 
degenerative arthritic changes is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, Code 5285-
5291-5292 (1998).

2.  Restoration of the 10 percent disability evaluation for 
the residuals of a right ankle sprain is not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.344, 4.31, Code 5271 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of a 50 percent disability 
evaluation for the residuals of compression fractures of the 
lower thoracic spine with limitation of motion of the lumbar 
spine and degenerative arthritic changes as well as 
restoration of a 10 percent disability evaluation for the 
residuals of a right ankle sprain.  The Board finds that 
these claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible. In addition, the Board is satisfied that all 
relevant facts have been properly developed pursuant to 38 
U.S.C.A. § 5107(a).

Factual Background

In a June 1977 rating action, service connection was granted 
for chronic low back pain and a 10 percent disability 
evaluation was assigned.  Service connection was also granted 
for the residuals of a right ankle sprain and a 
noncompensable disability evaluation was assigned.  In 
December 1985, the disability evaluation for the veteran's 
chronic low back pain was increased to 20 percent.  

On VA examination of the veteran in October 1987 the examiner 
reported that, by holding onto the examining table, the 
veteran was able to deep knee bend.  It was noted that he 
complained bitterly of all motion, including the upper 
extremities.  Range of motion of the lumbar spine included 
forward flexion to 15 degrees, backward extension to 15 
degrees, lateral flexion to 20 degrees and rotation to 15 
degrees.  On light percussion the veteran complained of pain 
in the upper lumbar area.  There was marked intervertebral 
muscle spasm.

Straight leg raising was to 90 degrees and both knee and 
ankle jerks were equal and active.  It was reported that the 
veteran complained of pain to the point that it was difficult 
to evaluate the motor strength in his legs.  On pinwheel he 
complained of pain in the stocking distribution in the right 
leg and he stated that there was hypesthesia in the entire 
right lower extremity.  On X-ray examination compression 
fractures involving some mid to lower thoracic vertebral 
bodies was noted and there was a mild degree of degenerative 
hypertrophic spurring about the area of the fractures.  The 
impression was normal lumbar spine and old compression 
fracture and degenerative change involving the thoracic 
spine.

In a May 1989 rating decision the veteran's service-connected 
low back disability was changed from chronic low back pain to 
residuals of compression fractures of the lower thoracic 
spine with limitation of motion of the lumbar spine and 
degenerative arthritic changes and the disability evaluation 
was increased from 20 percent to 40 percent, effective from 
October 14, 1987.

At the time of a VA examination of the veteran in March 1990 
his complaints included sharp, constant pain in the mid-
thoracic region radiating into the lower lumbar region and 
buttocks.  He also complained of pain over the anterolateral 
aspect of the right ankle with associated swelling.  The 
findings on examination included a mild round back deformity 
with marked restricted range of motion of the thoracic spine.  
Forward flexion was to 15 degrees as was side bending.  There 
was lumbar paraspinal muscular spasm and pain to palpation of 
the right sacroiliac joint.

On examination of the right ankle, there was two plus 
swelling over the anterolateral aspect of the ankle.  Range 
of motion included dorsiflexion to 10 degrees and plantar 
flexion to 14 degrees.  There was a negative anterior drawer 
sign and pain to palpation over the anterolateral and dorsal 
aspect of the right ankle.  On X-ray examination of the right 
ankle the impression was normal.  The clinical impression 
included thoracic disc disease with associated restricted 
spinal mobility; early lumbar degenerative disc disease with 
associated restricted forward bending but no radicular 
component; and status post strain, right ankle, with chronic 
synovitis over the anterolateral aspect.

In an April 1990 rating decision, it was determined that the 
symptomatology regarding the veteran's thoracic spine was no 
worse but that, as the round back deformity was to be 
considered a demonstrable deformity, the disability 
evaluation should be increased from 40 percent to 50 percent.  
The disability evaluation for the veteran's residuals of a 
right ankle sprain was increased from noncompensable to 10 
percent disabling.  Both increases were made effective from 
February 9, 1990, the date the veteran's reopened claim was 
received.

When the veteran was examined by VA in October 1991, he was 
observed to walk down the hall with a normal gait and without 
limping.  During the examination, he limped on the right leg.  
He was able to stand on the toes and heels.  Range of motion 
of the lumbar spine included forward flexion 95 degrees with 
claim of pain, extension backward to 35 degrees with claim of 
pain, lateral flexion to 40 degrees, bilaterally, with claim 
of pain and rotation to 35 degrees with no claim of pain.  
There was moderate tenderness of the paraspinal muscles in 
the thoracolumbar region. 

The range of motion of the veteran's right ankle was 
dorsiflexion to 10 degrees and plantar flexion to 45 degrees 
with a complaint of pain.  On examination of the right ankle, 
there was no enlargement, effusion or abnormality.  There was 
noted to be no swelling.  An X-ray examination of the right 
ankle was normal and similar examination of the lumbar spine 
revealed mild degenerative changes at the fourth and fifth 
lumbar vertebra disc.  The diagnoses included full range of 
motion of the lumbar spine with mild pain claimed. 

In a January 1992 statement, B. J. Parson, M.D. indicated 
that the veteran had worn a brace and a TENS unit for pain 
control but, at the present time, he was unable to use them.  
He described the veteran's back disability as a chronic 
ongoing thing which was not going to get any better.  Dr. 
Parson noted that he anticipated that in the future the 
veteran may get a little worse.  In a September 1992 
statement, received in May 1993, Dr. Parson reported that the 
veteran's condition was essentially unchanged and that he had 
not changed appreciably in fifteen years.

The record shows that the veteran failed to report for 
examinations scheduled by VA in June 1993 and July 1993.

Treatment records received in September 1993 reflect that the 
veteran was seen by Dr. Parson in December 1991 for an ankle 
injury.  The veteran was having a lot of pain and there was 
swelling along the lateral malleolus.  It was reported that 
he appeared to have sustained a ligamentous injury and the 
ankle was casted.  When the physician saw the veteran in 
January 1992 for follow-up of the right ankle injury it was 
reported that the veteran had taken his cast off himself, 
stating that he felt fine and had no problem.  Neurovascular, 
neurological and sensory findings were intact.

Dr. Parson again saw the veteran in September 1992, for back 
pain, and, at this time, pain was noted in the upper thoracic 
and lower thoracic and upper lumbar areas.  It was noted that 
he had not gotten any better and had not changed.  Magnetic 
resonance imaging (MRI) was ordered by Dr. Parson.  In an 
October 1992 MRI report from Somerset Outpatient Diagnostic 
Center, it was indicated that the conclusions were old 
compression deformities at the eighth and twelfth thoracic 
vertebrae with no compressive disease identified and a tiny 
subligamentous protrusion between the fourth and fifth lumbar 
vertebrae without evidence of significant compression.

Several months after the treatment records were received, the 
Regional Office (RO), in a December 1993 proposed rating 
decision, initiated action which would reduce the disability 
evaluation for the veteran's residuals of compression 
fractures of the lower thoracic spine with limitation of 
motion of the lumbar spine and degenerative arthritic changes 
from 50 percent to 20 percent (10 percent for arthritic 
changes with painful motion and 10 percent for demonstrable 
deformity) and which would reduce the disability evaluation 
for the veteran's residuals of a right ankle sprain from 10 
percent to noncompensable.  As noted above, this action was 
implemented in a February 1994 rating decision.  As a result 
of this decision, the veteran's combined service-connected 
disability evaluation was reduced from 60 to 30 percent, 
effective May 1, 1994.

Analysis

Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record warrants the conclusion that sustained improvement 
has been demonstrated. Moreover, although material 
improvement in the physical or mental condition is clearly 
reflected it should be considered whether the evidence makes 
it reasonably certain that the improvement will be maintained 
under the ordinary conditions of life. 38 C.F.R. § 3.344(a). 
The provisions of paragraph (a) apply to ratings which have 
continued for five (5) years or more. 38 C.F.R. § 3.344(c). 

When the issue is whether the RO is justified in reducing a 
veteran's rating which has continued for five (5) years or 
more, the Board is required to establish, by a preponderance 
of the evidence and in compliance with 38 C.F.R. 3.344(a), 
that a rating reduction is warranted. Where a veteran's 
rating is reduced without observing applicable laws and 
regulations, such a rating is void ab initio. Brown v. Brown, 
5 Vet. App. 413 (1993)

Although this veteran's 50 percent disability evaluation for 
his service-connected low back disability had been in effect 
for less than five years when the reduction was made, a 40 
percent disability evaluation had been in effect for this 
disability, exclusive of the demonstrable deformity, since 
1987.  As this aspect of the veteran's disability evaluation 
had been in effect for more than five years when the 
reduction was proposed, reduction on a single examination is 
appropriate only if sustained improvement under the ordinary 
conditions of life is demonstrated.   In this case, however, 
no such sustained improvement is demonstrated.

The report of the VA examination in October 1987 discloses 
that the veteran complained bitterly of all motion; the range 
of motion of the lumbar spine at that time included forward 
flexion to 15 degrees, backward extension to 15 degrees, 
lateral flexion to 20 degrees and rotation to 15 degrees.  He 
complained of pain in the upper lumbar area on light 
percussion and there was marked intervertebral muscle spasm.  
It was reported that the veteran complained of pain to the 
point that it was difficult to evaluate the motor strength in 
his legs.  On pinwheel he complained of pain in the stocking 
distribution in the right leg and he stated that there was 
hypesthesia in the entire right lower extremity.

On the March 1990 examination the veteran's complaints 
included sharp, constant pain in the mid-thoracic region 
radiating into the lower lumbar region and buttocks and the 
findings on examination included marked restricted range of 
motion of the thoracic spine with forward flexion and side 
bending to 15 degrees.  There was lumbar paraspinal muscular 
spasm and pain to palpation of the right sacroiliac joint. 
When he was examined again in October 1991, he was able to 
stand on the toes and heels and the range of motion of the 
lumbar spine included forward flexion to 95 degrees with 
claim of pain, extension backward to 35 degrees with claim of 
pain, lateral flexion to 40 degrees, bilaterally, with claim 
of pain and rotation to 35 degrees with no claim of pain.  
There was moderate tenderness of paraspinal muscles in the 
thoracolumbar region.

While the findings in October 1991 may be construed as 
suggesting some improvement, Dr. Parson reported in September 
1992 statement that the veteran's condition was essentially 
unchanged and that he had not changed appreciably in fifteen 
years.  Albeit the evidence indicates there may have been 
some improvement in the veteran's service-connected low back 
condition, after reviewing the complete record, considering 
the fact that the veteran's increased motion was performed 
with pain, it cannot be concluded that it was reasonably 
certain such improvement would be maintained during the 
ordinary conditions of life.  Accordingly,  his request for 
the restoration of the 50 percent disability evaluation, 
effective the date of reduction, is granted.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.344, Code 5285-5291-5292.

During the pendency of the veteran's claims the Court, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), concluded that, 
where the symptomatology is distinct and separate, separate 
ratings may be assigned .  Pursuant to that Court decision, 
as noted above, in the Board decision of February 19, 1998, 
it was determined that a separate 20 percent disability 
evaluation should be assigned for the residuals of 
compression fractures of the lower thoracic spine, and a 
separate 20 percent disability evaluation should be assigned 
for degenerative arthritis with limitation of motion of the 
lumbar spine, residuals of compression fractures of the lower 
thoracic spine.  As the 50 percent disability evaluation has 
been restored, the Board finds that the 20 percent disability 
evaluation should still be assigned for the residuals of 
compression fractures of the lower thoracic spine but that 
the separate disability evaluation to be assigned for 
degenerative arthritis with limitation of motion of the 
lumbar spine, residuals of compression fractures of the lower 
thoracic spine, should be 40 percent.

Turning to the issue of restoration of a 10 percent 
disability evaluation for the veteran's residuals of a right 
ankle sprain, it should first be noted that this disability 
evaluation had been in effect for less than five years when 
the reduction was proposed in 1993; reduction on a single 
examination is appropriate if improvement is demonstrated.  
In this case, such improvement is demonstrated.  At the time 
of a VA examination in March 1990 the veteran complained of 
pain over the anterolateral aspect of the right ankle with 
associated swelling and, on examination, there was two plus 
swelling over the anterolateral aspect of the ankle with 
dorsiflexion to 10 degrees and plantar flexion to 14 degrees.  
There was pain to palpation over the anterolateral and dorsal 
aspect of the right ankle.

When the veteran was again examined by the VA in October 
1991, he was observed to walk down the hall with a normal 
gait and without limping.  Not only was he able to stand on 
his heels but right ankle dorsiflexion was to 10 degrees and 
plantar flexion was to 45 degrees, albeit with a complaint of 
pain.  There was no enlargement, effusion, swelling or 
abnormality.  Moreover, when Dr. Parson saw the veteran in 
January 1992 for follow-up of a right ankle injury, it was 
reported that the veteran had taken his cast off himself, 
stating that he felt fine and had no problem.  Based on the 
findings made on examination in 1991 and the January 1992 
findings, the preponderance of the evidence demonstrates 
sustained improvement in the veteran's right ankle disability 
and the requirements for a 10 percent disability evaluation 
are no longer satisfied.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.31, Part 4, Code 5271.  Accordingly, his request for the 
restoration of the 10 percent disability evaluation is 
denied.


ORDER

Entitlement to the restoration of a 50 percent disability 
evaluation for the residuals of compression fractures of the 
lower thoracic spine with limitation of motion of the lumbar 
spine and degenerative arthritic changes is granted in the 
form of a 20 percent disability evaluation for the residuals 
of compression fractures of the lower thoracic spine and a 40 
percent disability evaluation for degenerative arthritis with 
limitation of motion of the lumbar spine, residuals of 
compression fractures of the lower thoracic spine.  To this 
extent the appeal is allowed, subject to the law and 
regulations governing the payment of monetary benefits.
Entitlement to the restoration of a 10 percent disability 
evaluation for the residuals of a right ankle sprain is 
denied.


REMAND

The veteran is also seeking an increased evaluation for the 
residuals of a right medial meniscectomy.  In the 
aforementioned joint motion for remand it was noted that a 
diagnosis of early patello-femoral arthritis of the right 
knee was made on X-ray examination in March 1990 but that a 
November 1991 right knee X-ray was interpreted as showing no 
degenerative changes.  It was stated that the duty to assist 
requires that the veteran be provided  an adequate radiology 
examination of the right knee to reconcile the conflict and 
that the veteran be considered for a separate rating for the 
arthritis, if found, pursuant to VAOPGCPREC 23-97.  In the 
aforementioned joint motion for remand it was also requested 
that consideration be given to 38 C.F.R. §§ 4.40 and 4.45 
(1998) pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pursuant to the Court order, the veteran's remaining claim is 
being REMANDED to the originating agency to take the 
following action as quickly as practicable:

1.  The originating agency should obtain 
the veteran's treatment records from the 
Kentucky State Prison Reformatory, La 
Grange, Kentucky.  All documents obtained 
should be associated with the veteran's 
claims file.

2.  Upon completion of the above, the 
veteran should be afforded a VA orthopedic 
examination, to include a radiologic 
evaluation, to determine the current extent 
and severity of his service-connected right 
knee disability.  The radiologist, after 
accomplishing X-ray studies of the veteran's 
right knee, is requested to review all 
previous X-ray reports of the veteran's 
right knee, and thereafter proffer an 
opinion as to the likelihood that the 
veteran currently has right patello-femoral 
arthritis.  

The examining physician should report all 
clinical manifestations in detail.  This 
physician should identify the limitation of 
activity imposed by the service-connected 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of the service-connected disability 
upon his ordinary activity. An opinion 
should be provided regarding whether pain as 
a result of the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993). It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca, 
supra.

The claims file, including a copy of this 
REMAND, should be made available to both 
the radiologist and the examining 
physician before the respective 
examinations, for proper review of the 
medical history.  Each examination report 
is to reflect whether such a review of 
the claims file was made.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the originating 
agency should readjudicate the issue of 
entitlement to an increased evaluation 
for the service-connected right knee 
disability, taking into account 
VAOPGCPREC 23-97 and the Court's decision 
in DeLuca v. Brown.  Thereafter, the 
originating agency should, as requested 
in the Board's February 1998 remand, 
readjudicate the issue of a total rating 
for compensation purposes based on 
individual unemployability.

If the remaining benefits sought on appeal are not granted to 
the satisfaction of the veteran, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided with an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

